NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 30 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT



 In re: GUILLERMINA AGUILAR,                     Nos. 15-60000
                                                      15-60001
              Debtor.
 ______________________________                  BAP Nos. 14-1071
                                                          14-1073
 GUILLERMINA AGUILAR,
                                                 MEMORANDUM*
                 Appellant,

   v.

 OCWEN LOAN SERVICING, LLC; et al.,

                 Appellees.

                         Appeals from the Ninth Circuit
                          Bankruptcy Appellate Panel
             Pappas, Taylor, and Kurtz, Bankruptcy Judges, Presiding

                           Submitted January 18, 2017**

Before:      TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

   In these consolidated appeals, Guillermina Aguilar appeals pro se from the



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes these cases are suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
judgment of the Bankruptcy Appellate Panel (“BAP”) affirming the bankruptcy

court’s orders granting relief from the automatic stay and dismissing Aguilar’s

adversary proceeding. We have jurisdiction under 28 U.S.C. § 158(d). We review

de novo BAP decisions, and apply the same standard of review that the BAP

applied to the bankruptcy court’s ruling. Boyajian v. New Falls Corp. (In re

Boyajian), 564 F.3d 1088, 1090 (9th Cir. 2009). We affirm.

   The bankruptcy court did not abuse its discretion by granting relief from the

automatic stay because Ocwen Loan Servicing, LLC presented evidence

establishing that it had a colorable claim to the property at issue. See Arkison v.

Griffin (In re Griffin), 719 F.3d 1126, 1128 (9th Cir. 2013) (per curiam)

(“[B]ecause final adjudication of the parties’ rights and liabilities is yet to occur, a

party seeking stay relief need only establish that it has a colorable claim to the

property at issue.”); Moldo v. Matsco, Inc. (In re Cybernetic Servs., Inc.), 252 F.3d
1039, 1045 (9th Cir. 2001) (setting forth standard of review).

   Aguilar has waived any other challenge to the order lifting the automatic stay

and any challenge to the bankruptcy court’s order dismissing her adversary

proceeding for lack of standing. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir.

1999) (“[O]n appeal, arguments not raised by a party in its opening brief are

                                            2                                     15-60000
deemed waived.”); see also Greenwood v. FAA, 28 F.3d 971, 977 (9th Cir. 1994)

(“We review only issues which are argued specifically and distinctly in a party’s

opening brief.”).

   AFFIRMED.




                                         3                                   15-60000